EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christine Wong on March 17, 2021.

IN THE CLAIMS
Listing of Claims:
1. (Currently amended) A system for reducing energy use in buildings, the system comprising:
a data centre connected to receive data from one or more building systems of a building, the data centre comprising a processor configured to:
receive source data from at least one of: the one or more building systems and one or more external sources;
calculate, from the source data, a predicted space requirement and predicted energy performance of the building;
apply a plurality of energy optimization strategies to the source data, the predicted space requirement, and the predicted energy performance to determine a set of proposed output values for each energy optimization strategy, independently of each other, wherein each set of proposed output values includes at least one equipment set point based on the predicted space requirement and the predicted energy performance for a present time and for a future time; 
resolve any conflicts between the sets of proposed output values determined for the plurality of energy optimization strategies, to generate a set of harmonized output 
transmit the set of harmonized output values to ;
the one or more building control systems being controlled by the system to set at least one equipment set point in accordance with the set of harmonized output values.

11. (Currently amended) A method for reducing energy use in a building, the method comprising:
receiving, at a data centre, source data from at least one of: one or more building systems of the building and one or more external sources, the data centre being connected to receive data from the one or more building systems;
calculating, from the source data, a predicted space requirement and predicted energy performance of the building;
applying a plurality of energy optimization strategies to the source data, the predicted space requirement, and the predicted energy performance to determine a set of output values for each energy optimization strategy, independently of each other, independently of each other, wherein each set of proposed output values includes at least one equipment set point based on the predicted space requirement and the predicted energy performance for a present time and for a future time; 
resolving any conflicts between the sets of proposed output values determined for the plurality of energy optimization strategies, to generate a set of harmonized output values that yields a least amount of energy that meets a minimum total energy required for the building at the present time and the future time; and

controlling one or more building control systems of the building to set at least one equipment set point in accordance with the set of harmonized output values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT H TRAN
Primary Examiner
Art Unit 2115